Case 1:19-cv-00356-CMH-MSN Document 1 Filed 03/28/19 Page 1 of 8 PageID# 1



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

                                             )
ADAM BERMAN,                                 )       Case No.
c/o 1825 K Street NW, Suite 750,             )
Washington, DC 20006                         )
                                             )
                              Plaintiff,     )
                                             )
              v.                             )       JURY TRIAL DEMANDED
                                             )
FAIRFAX COUNTY SCHOOL BOARD,                 )
8115 Gatehouse Road,                         )
Falls Church, VA 22042,                      )
                                             )
                              Defendant.     )
                                             )


                                           COMPLAINT

       COMES NOW Plaintiff ADAM BERMAN, by and through his undersigned counsel, and

complains of Defendant FAIRFAX COUNTY SCHOOL BOARD, as follows:

                               PRELIMINARY STATEMENT

   1. Defendant employed Plaintiff as a Special Education Teacher from 2016 to 2018. Plaintiff

       worked at Westlawn Elementary school during the 2017-2018 school year.

   2. Plaintiff has Autism Spectrum Disorder (“ASD”), defined as a developmental disability

       which, in Plaintiff’s case, substantially limits his major life activities of communication

       and speech.

   3. During the 2017-2018 school year, Plaintiff’s supervisors were Linda Ferguson (Principal)

       and Larry Aiello (Vice Principal). Both had notice of his disability.




                                                 1
Case 1:19-cv-00356-CMH-MSN Document 1 Filed 03/28/19 Page 2 of 8 PageID# 2



  4. Though Aiello and Ferguson recognized that Plaintiff’s students demonstrated appropriate

     levels of student growth during the 2017-2018 school year, they criticized Plaintiff’s

     mannerisms and speech—characteristics that are specific to his ASD—and decided part-

     way through the year to terminate Plaintiff’s employment, effective in June 2018.

                                JURISDICTION AND VENUE

  5. This Court maintains federal question jurisdiction over this action pursuant to the

     Rehabilitation Act, 20 U.S.C. § 791 et seq.

  6. Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant employed Plaintiff in

     Fairfax, Virginia, and the alleged unlawful acts took place in Virginia.

                                      THE PARTIES

  7. Plaintiff resides at 7915 Jones Branch Drive, Apartment 403, McLean, Virginia, 22102.

     During the relevant time period, he was Defendant’s employee within the meaning of the

     Rehabilitation Act.

  8. Defendant is a school system that employs more than 500 people. Its principal office is

     located at 8115 Gatehouse Road, Fairfax, Virginia, 22042. During the relevant time period,

     Defendant was Plaintiff’s employer within the meaning of the Rehabilitation Act.

                  EXHAUSTION OF ADMINISTRATIVE REMEDIES

  9. Plaintiff exhausted his administrative remedies by timely filing a Charge of Discrimination

     with the U.S. Equal Employment Opportunity Commission (the “EEOC”), Charge No.

     570-2018-02573, on June 12, 2018.

  10. Plaintiff received a Notice of Right to Sue on February 1, 2019, more than 180 days after

     he filed his charge.

                                              2
Case 1:19-cv-00356-CMH-MSN Document 1 Filed 03/28/19 Page 3 of 8 PageID# 3



  11. Plaintiff timely files this Complaint within 90 days of receiving the Notice of Right to Sue.

                                            FACTS

                                          Background

  12. Plaintiff has Autism Spectrum Disorder (“ASD”), which is a disability that substantially

     limits his major life activities of communication and speech.

  13. Specifically, Plaintiff’s ASD impairs his non-verbal communication skills, such as eye

     contact and body language, and impairs his ability to control the tone, flow, and decibel of

     his speech.

  14. Defendant became aware of Plaintiff’s disability at his time of hire because he noted it on

     his job application.

  15. Plaintiff also discussed his ASD with Principal, Linda Ferguson, in or around October

     2017.

                                    Plaintiff’s work history

  16. From 2013 to 2015, Plaintiff was employed by Prince George County Schools as a Special

     Education teacher. His performance record is excellent.

  17. In 2015, Plaintiff enrolled in a Doctoral studies program at The George Washington

     University.

  18. Defendant hired Defendant as a Special Education teacher for Timber Lane Elementary

     School in 2016.

  19. Due to staffing needs, Plaintiff was transferred to Westlawn Elementary School in 2017.

  20. The primary job duties for a Special Education teacher at Westlawn Elementary are setting

     strategic goals for student learning; assisting students in generating measured academic



                                               3
Case 1:19-cv-00356-CMH-MSN Document 1 Filed 03/28/19 Page 4 of 8 PageID# 4



     progress; and identifying and establishing means of support for students who need

     additional help.

  21. Plaintiff was at all times able to perform the essential functions of his job position with or

     without reasonable accommodations.

    Plaintiff’s supervisor criticized his behavior and mannerisms caused by his disability.

  22. Soon after Ferguson met Plaintiff, she began subjecting him to unfair criticism regarding

     his communication skills and mannerisms that were caused by his disability.

  23. For example, Ferguson criticized Plaintiff’s posture, stated that he appeared “disinterested”

     and “stand offish,” and demanded that he sit down while speaking.

  24. Due to Plaintiff’s ASD, he has difficulty with maintaining eye contact during conversations

     and has exaggerated body language, which may be misconstrued as “stand offish”

     behavior.

  25. Ferguson also stated that Plaintiff was loud and “disruptive of the flow” of meetings and

     learning environments.

  26. Plaintiff’s ASD impacts his ability to utilize the appropriate volume and tone while

     speaking. Oftentimes, ASD impacts a person’s ability to manage the back and forth of

     conversation.

  27. As early as October 2017, Plaintiff shared with Ferguson that his ASD affects his body

     language and speech.

  28. Nonetheless, Plaintiff continued to perform the essential functions of his job and

     voluntarily took three courses designed to improve his communication skills to address

     Ferguson’s concerns.




                                                4
Case 1:19-cv-00356-CMH-MSN Document 1 Filed 03/28/19 Page 5 of 8 PageID# 5



  29. In approximately November 2017, Ferguson accused Plaintiff of speaking “too loud” and

     further belittled him by providing him with a volume chart used for children.

  30. The chart is designed to teach elementary-age students appropriate speaking levels.

  31. Plaintiff was offended that Ferguson provided him with a volume chart designed for

     kindergarten and first-grade students.

  32. On January 23, 2018, Ferguson accused Plaintiff of having behavior that was “distracting”

     to the class. She criticized that he “walked in a complete circle” while “asking in a loud

     voice if any child needed to go to the bathroom.”

                     Plaintiff’s students met their goals at the mid-year point.
  33. At the beginning of each school year, teachers are required to set specific, measurable goals

     for their students.

  34. Plaintiff adhered to these requirements and set goals for each of his six students, which

     were reviewed and approved by the Vice Principal, Larry Aiello, in October 2017.

  35. At the mid-way point during the year, on February 9, 2018, Aiello evaluated Plaintiff’s

     students’ progress.

  36. Aiello found that Plaintiff “us[ed] documented evidence to demonstrate appropriate levels

     of student growth.”

       Aiello gave Plaintiff a negative mid-year rating because of Plaintiff’s disability.

  37. Despite this positive evaluation of Plaintiff’s students, Aiello issued Plaintiff a negative

     mid-year evaluation that contained derogatory comments about his disability.

  38. The mid-year evaluation was issued on or around the same day Aiello positively rated

     Plaintiff’s students’ growth.



                                               5
Case 1:19-cv-00356-CMH-MSN Document 1 Filed 03/28/19 Page 6 of 8 PageID# 6



  39. Aiello wrote in the mid-year evaluation, “Mr. Berman attempts to be mindful and not

     violate classroom norms” and “Mr. Berman is working to consistently utilize an

     appropriate tone and to avoid disruption of the environment.”

  40. Aiello gave Plaintiff a rating of 27 out of 40 points, which constitutes a rating of

     “Developing or Needs Improvement.”

  41. Aiello recommended a “Conditional Reappointment” for the following year.

  42. As evidenced by Plaintiff’s students’ success, Aiello’s criticism of Plaintiff’s mannerisms

     and behavior are unjustified and discriminatory stereotypes based on his disability.

  43. Plaintiff was offended by the inclusion of these comments critical of his ASD.

  Defendant issued Plaintiff a negative year-end evaluation and terminated his employment.


  44. Two months later, Ferguson decided to issue Plaintiff’s year-end evaluation early, at the

     end of the third quarter.

  45. Ferguson lowered Plaintiff’s rating by 6 points from the mid-year evaluation and rated him

     on goals that were outside of his plan established at the beginning of the year, in violation

     of Defendant’s policies and procedures set forth in the Teacher Performance Evaluation

     Program Handbook. For example, Ferguson criticized Plaintiff’s work with fifth grade

     students, though he had no goals in place for fifth grade students during the 2017-2018

     school year.

  46. The evaluation also contained numerous criticisms of Plaintiff’s disability such as:

             •   “Mr. Berman is working to consistently utilize an appropriate tone and to avoid

                 disruption of the environment.”




                                               6
Case 1:19-cv-00356-CMH-MSN Document 1 Filed 03/28/19 Page 7 of 8 PageID# 7



             •   “…Mr. Berman attempts to be mindful of and not violate classroom norms. He

                 has worked to keep his voice volumn [sic] low and not to disturb the instruction

                 from the classroom teacher.”

             •   “Mr. Berman interrupted the flow of the transition that the classroom teacher

                 was attempting to accomplish. Thus, causes a loss of instructional time.”

  47. Ferguson recommended that Defendant not reappoint Plaintiff for the following school

     year. Defendant accepted the recommendation, and on June 15, 2018, Defendant sent

     Plaintiff a letter terminating his employment effective June 30, 2018.

  48. Plaintiff sustained damages as a result of Defendant’s unlawful conduct consisting of lost

     wages, lost benefits, front pay, front benefits, emotional distress, pain and suffering, and

     mental anguish.

                                           COUNT 1
                       Rehabilitation Act – Hostile Work Environment
  49. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 48.

  50. By and through its conduct, Defendant violated the Rehabilitation Act by subjecting

     Plaintiff to a hostile work environment.

                                           COUNT 2
                          Rehabilitation Act – Wrongful Termination
  51. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 50.

  52. By and through its conduct, Defendant violated the Rehabilitation Act by terminating

     Plaintiff’s employment.

                               DEMAND FOR JURY TRIAL

     Plaintiff demands a jury trial on all Counts.


                                                7
Case 1:19-cv-00356-CMH-MSN Document 1 Filed 03/28/19 Page 8 of 8 PageID# 8



       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendant on all

Counts, and award Plaintiff $500,000, consisting of lost wages and benefits; compensatory

damages for emotional distress, mental anguish, and pain and suffering; punitive damages;

liquidated damages in an amount equal to Plaintiff’s lost wages, benefits, and other compensation;

an amount equal to the tax on any award; costs; attorney’s fees; and any other such relief as the

Court deems just and proper.




Dated: March 28, 2019                                       Respectfully Submitted,
                                                            ___/s/ Krista Wallace____
                                                            ALAN LESCHT AND ASSOCIATES
                                                            Krista Wallace (#91154)
                                                            1825 K Street NW, Suite 750
                                                            Washington, DC 20006
                                                            krista.wallace@leschtlaw.com
                                                            Tel: (202) 463-6036
                                                            Fax: (202) 463-6067
                                                            Attorney for Plaintiff




                                                8
